Citation Nr: 0113714	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for arthritis, 
including rheumatoid arthritis, of the shoulders, feet, and 
hands.

4.  Entitlement to an initial disability rating in excess of 
10 percent for left elbow cubital tunnel syndrome.

5.  Entitlement to an initial compensable evaluation for 
bilateral inguinal hernia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1997, with an earlier unconfirmed period of approximately 
four years of service.  This appeal arises from an October 
1997 rating decision of the Department of Veterans Affairs 
(VA), Nashville, Tennessee, regional office (RO).  

In January 2001, a hearing was conducted in Nashville, 
Tennessee, by the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107 (West 
1991 & Supp. 2000).

The issues of entitlement to service connection for a thyroid 
disorder, and for arthritis, including rheumatoid arthritis, 
of the shoulders, feet, and hands, and for increased initial 
disability evaluations for left elbow cubital tunnel syndrome 
and bilateral inguinal hernia, will be addressed in the 
REMAND section below.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for a heart disorder.

2.  The available objective medical evidence does not 
demonstrate objective evidence of chronic heart pathology 
either during service or currently; while a cardiovascular 
disease was suspected during service, the objective report of 
cardiac catheterization at that time did not support that 
diagnosis, and the current VA examination findings showed no 
current chronic heart disorder; the weight of the postservice 
medical evidence has not found any chronic heart pathology to 
account for the veteran's complaints of pain.


CONCLUSION OF LAW

A chronic heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issue of entitlement to 
service connection for a heart disorder, the Board finds that 
that issue is adequately developed for appellate review, and 
need not be remanded to the RO for initial review in light of 
the VCAA.  The duty to assist has been met in that the RO has 
secured all pertinent records of which it had notice and 
arranged for an adequate VA examination to evaluate the 
claim.  While the RO denied the veteran's claim as not well-
grounded, the Board notes that in light of the RO's findings, 
a remand for consideration on the merits would only result in 
needless delay and another denial.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The service medical records show complaints of chest pain in 
April 1988.  Stress test was positive for ischemic heart 
disease.  Arteriosclerotic cardiovascular disease with angina 
was noted in May 1988.  However, later that month, a cardiac 
catheterization conducted at Walter Reed Army Medical Center 
was reported as normal, and the final diagnosis was non-
cardiac chest pain.  The veteran reported angina at his 
retirement examination in 1997; however, there were no 
objective findings of heart pathology.  

The veteran testified at his hearing before the Board in 
January 2001 that he was told at the time of his cardiac 
catheterization in 1988 that a small branch artery was 70% 
blocked, and that this was the cause of his chest pain.

A VA examination was conducted in September 1998.  The 
veteran reported that he currently takes nitroglycerin for 
chest pain.  There were no symptoms of arrhythmias or 
Prinzmetal's angina.  There were no symptoms compatible with 
congestive heart failure.  On examination, there were no 
precordial lifts, thrills or heaves noted.  Heart 
demonstrated regular rate and rhythm.  There were no S3 or S4 
gallops nor systolic nor diastolic murmurs nor mid-systolic 
clicks auscultated.  There was no pedal edema, and no neck 
vein distention noted.  All peripheral pulses were intact and 
of normal quality, intensity and duration.  No bruits were 
auscultated over the major peripheral arteries.  The 
impression was post status cardiac catheterization showing 
all major arteries and myocardium to be intact and clear and 
apparently with normal ventricular output with only one very 
small branch artery which by history had 70% stenosis, and 
that was in 1988.  Subsequent to the dictation of the 
examiner's report, an electrocardiogram (EKG) showed normal 
sinus rhythm.  The impression was normal EKG.

The available objective medical evidence does not demonstrate 
objective evidence of chronic heart pathology either during 
service or currently.  While a cardiovascular disease was 
suspected during service, the objective report of cardiac 
catheterization at that time did not support that diagnosis, 
and the current VA examination findings showed no current 
chronic heart disorder.  The veteran's lay statements to the 
effect that he believes he has chronic a heart disorder that 
was first noted during service are not supported by objective 
medical evidence and are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has a chronic heart 
disorder.  Moreover, the Board notes that the veteran's 
current complaints are of angina, which merely signifies 
complaints of pain; his complaints are symptoms only and do 
not constitute a diagnosed medical disorder.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without 
a diagnosed or identifiable underlying malady or condition to 
which it is attributed, does not in and of itself constitute 
a disability for which service connection may be granted).

In view of the above, the Board concludes that service 
connection for a heart disorder must be denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


ORDER

Service connection for a heart disorder is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that he has a thyroid disorder that 
began during service.  The service medical records indicate 
that in November 1996 and April 1997 borderline elevated TSH 
levels were shown.  On the VA examination conducted in 
September 1998, the examiner noted a question of 
hypothyroidism, with elevated TSH, not currently being 
treated.  The veteran reported throat pain during 2000, and a 
thyroid goiter was diagnosed in January 2001.  Based on these 
findings, the veteran should undergo a VA examination with an 
opinion as to the likelihood that the elevated TSH level 
noted during service is related to any current thyroid 
pathology.

The service medical records also show that a positive 
rheumatoid factor was noted in November 1996.  The VA 
examiner in September 1998 noted arthralgia symptoms, but 
doubted that these represented rheumatoid.  At the veteran's 
hearing before the Board in January 2001, he testified that 
he had received treatment for rheumatoid arthritis from a Dr. 
Duncan in Johnson City.  Records of such treatment are not in 
the claims folder and they, as well as any other private or 
VA medical evidence not currently of record, should be 
obtained in order to properly evaluate the veteran's claims.  

The veteran also contends that his service connected 
bilateral inguinal hernia and left elbow disabilities merit 
higher evaluations.  The most recent VA examination of those 
disabilities was conducted in 1998.  The veteran has 
testified to worsening symptoms.  The Court has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  After obtaining the necessary 
releases, the RO should obtain complete 
reports of treatment of the veteran from 
"Dr. Duncan in Johnson City" as 
referenced by the veteran during his 
hearing before the Board in January 2001.  

The veteran should be asked to provide 
information as to any other treatment for 
his claimed arthritis and thyroid 
disabilities, and any other private or VA 
medical records identified by the veteran 
that are not currently of record should 
also be obtained.  

All records obtained should be associated 
with the claims folder.  Following that, 
and if deemed necessary by the evidence 
obtained, the veteran should be scheduled 
for a VA examination to determine the 
etiology of any current arthritis of the 
shoulders, hands and feet.

3.  The veteran should be examined by a 
VA physician to ascertain the nature of 
any current thyroid pathology, and to 
provide an opinion as to the likelihood 
that any current pathology is related to 
the inservice findings of borderline 
elevated TSH.  The opinion as to whether 
such a relationship is "likely," 
"unlikely," or "as likely as not."  
All necessary studies or tests are to be 
accomplished.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  

4.  The RO should schedule the veteran 
for appropriate examinations by VA 
physicians to determine the nature and 
extent of his service connected left 
cubital tunnel syndrome and bilateral 
inguinal hernia.  The entire claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examinations.  The 
examination reports should contain 
detailed accounts of all manifestations 
of pathology found to be present.  

With respect to the left elbow 
examination, special attention should be 
given to the presence or absence of left 
hand and wrist atrophy or deformity, and 
the effect of pain on use of the left 
arm/hand.  

With respect to the bilateral inguinal 
hernia, special attention should be given 
to the need for a truss or belt, as well 
as any protrusion.

The reports of examination should include 
complete rationale for the conclusions 
reached.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

6.  Following the above, the RO should 
readjudicate the veteran's claims on the 
merits.  With respect to the claims for 
increased initial evaluations of the left 
elbow and inguinal hernia disabilities, 
RO should consider Fenderson v. West, 12 
Vet. App. 119 (1999).  If a benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


